DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inou et al. (US 2012/0046802) in view of Hughes et al. (US 2019/0377191).
 Regarding claims 1, 20,  Inou discloses a gaze target detector (fig. 10; page 3, [0058]) comprising: a line-of-sight detector configured to detect a line of sight of an occupant in a vehicle (page 3, [0058]); a curvature calculator configured to calculate a curvature of a traveling track of the vehicle (fig. 6-fig. 7; page 5, [0087]).
 Inou discloses all the limitations set forth above but fails to explicitly disclose a relative speed data acquiring unit configured to acquire a relative speed between the vehicle and a gaze target at which the occupant is gazing; a relative position data acquiring unit configured to acquire a relative position between the vehicle and the gaze target; a threshold adjuster configured to adjust a threshold on a basis of at least one of the relative speed, the relative position, or the curvature, the threshold being used to determine the gaze target; and a gaze determination unit configured to determine the gaze target as a gaze event on a basis of the threshold adjusted by the threshold adjuster.

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Hughes within the system of Inou in order to set a trajectory of the vehicle based on the visual relative motion of the object thereby improving the reliability of the system.
  Regarding claim 2, Inou discloses an interest degree determination unit configured to determine a degree of interest of the occupant in the gaze event detected; and a presentation unit configured to present the gaze event to the occupant in a different way depending on the degree of interest determined (page 1, [0011-0014]).
 Regarding claim 3, Inou discloses wherein the presentation unit is configured to present the gaze event by at least either one of outputting a sound and displaying an image (page 7, [0112]). 
 Regarding claim 4, Inou discloses a vehicle controller configured to perform drive control of the vehicle in a different way depending on a result of determination by the interest degree determination unit (page 4, [0063]).
 Regarding claim 5, Inou discloses an attribute acquiring unit configured to acquire an attribute of the gaze target, wherein the presentation unit is further configured to present the gaze target to the occupant in a different way depending on the attribute of the gaze target (page 1, [0011-0014]).


 Regarding claim 7, Inou discloses an attribute acquiring unit configured to acquire an attribute of the gaze target, wherein the presentation unit is further configured to present the gaze target to the occupant in a different way depending on the attribute of the gaze target (page 1, [0011-0014]).
 
Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inou in view of Hughes as applied to claim 1 above, and further in view of Lukacik et al. (US 2021/0146806).
  Regarding claims 8-11, Inou and Hughes disclose all the limitations set forth in claim 1 but fail to explicitly disclose a seating position detector configured to detect a seating position of the occupant, wherein the threshold adjuster is configured to adjust the threshold on a basis of the seating position detected.
  However, Lukacik discloses a seating position detector configured to detect a seating position of the occupant, wherein the threshold adjuster is configured to adjust the threshold on a basis of the seating position detected (page 2, [0024]).
  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Lukacik within the system of Inou and Hughes in order to set a trajectory of the vehicle based on the visual relative motion of the object thereby improving the reliability of the system.
 Regarding claim 12-15,  Inou discloses wherein the threshold adjuster is configured to set different thresholds for a first gaze target residing on a right side with respect to an advancing direction of the 
Regarding claims 16-19, Inou discloses wherein the gaze event determined by the gaze determination unit is configured to be categorized for each occupant gazing at the gaze event and stored in a memory (page 2, [0036]; page 3, [0048]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kline et al. (US 2020/0110946) discloses providing……….events.
Salha (US 2018/0118244) discloses pedal driven cart system.
Manda et al. (US 2019/0179406) discloses display device and image display method.
Cox et al. (US 2017/0153797) discloses assisting…….entries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






DP
January 25, 2022

                                                                                        /DANIEL PREVIL/                                                                                        Primary Examiner, Art Unit 2684